Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Hernández Denton.

Deferencialmente, razones de naturaleza constitucional, jurídicas y procesales nos impiden suscribir la opinión mayoritaria.

Incidió el reputado Tribunal de Circuito de Apelaciones (Hons. Fiol Matta, Rodríguez de Oronoz y Gierbolini, Jue-ces), al asumir jurisdicción según la tesis errónea de que estaba ante una apelación, no un certiorari.
r-H
El derecho de apelación penal o civil es de origen estatutario, no judicial. Pueblo v. Esquilín Díaz, 146 D.P.R. 808 (1998); Concepción v. Junta de Contabilidad, 80 D.P.R. 194 (1958); Vázquez v. Rivera, 69 D.P.R. 947 (1949). No existe en defecto de que la Asamblea Legislativa, mediante un estatuto, expresamente lo conceda. Ex Parte Del Valle, Sánchez, etc. v. Opositores, 69 D.P.R. 663 (1949); Sampedro v. Fournier, 69 D.P.R. 584 (1949); Banuchi v. Corte, 64 D.P.R. 112 (1944); Quilinchini v. Com. Serv. Civil, 63 D.P.R. 681 (1944); Ortiz v. Corte de Paz, 53 D.P.R. 38 (1938). Jamás *132nuestro ordenamiento legal ha permitido revisar inciden-tes postsentencias vía derecho de apelación; siempre el ve-hículo procesal ha sido mediante certiorari. Al presente, la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. see. 22 et seq.), enmendada por la Ley Núm. 248 de 25 de diciembre de 1995, sólo reconoce el derecho de apelación contra sentencias finales dictadas en casos penales y civiles. Art. 4.002(a) de la ley, 4 L.P.R.A. sec. 22k(a). En su diseño, el legislador excluyó cualesquiera otros asuntos y dictáme-nes, para los cuales dispuso el “certiorari”.
Este Tribunal carece de facultad constitucional para, por fíat judicial, abrogarse y usurpar una prerrogativa fundamental que pertenece a la Asamblea Legislativa. La cues-tión hiere las entrañas mismas del delicado balance de los poderes constitucionales. Un tribunal apelativo no ad-quiere jurisdicción a menos que el recurso de apelación in-terpuesto esté autorizado por la ley. S. Rosemblum Inc. v. Hernández, Admor. Jud., 44 D.P.R. 790 (1933).
hH I — <
Toda controversia judicial sobre el ente familiar —in-cluso las relaciones materno-paterno-filiales, la custodia, los alimentos, etc.— goza en los tribunales de alta priori-dad y atención en los trámites de las distintas etapas del proceso. Se trata también de un asunto de máxima política pública que siempre ha preocupado al legislador.
No importa lo compleja que sea una controversia post-sentencia sobre custodia (o alimentos), e independiente-mente de que esté revestida de interés público y no consti-tuya cosa juzgada —sui géneris, al decir mayoritario— ello no es suficiente para ultra vires convertir su resolución en sentencia y, por ende, imponer apelaciones obligatorias. Diariamente en los tribunales se dilucidan incidentes post-sentencias sobre variados asuntos de importancia, que téc-nicamente constituyen nuevas controversias a las inicial-mente adjudicadas en el pleito principal. Estos incidentes *133separados, una vez resueltos mediante los dictámenes explicados, aunque también dispongan finalmente la cues-tión particular entre las partes, no dejan de ser resoluciones. Lo único que propiamente los diferencia de los decretos de alimentos y de custodia es que gozan de la característica de cosa juzgada. Y en este último aspecto, la Asamblea Legislativa en el Art. 19 de la Ley Orgánica de la Administración para el Sustento de Menores, 8 L.RR.A. see. 518, imprimió a las órdenes de pensión alimentaria, como regla general, un atributo de cosa juzgada temporal, las cuales, salvo cambios significativos e imprevistos, son intocables durante tres (3) años.

La conjugación de los criterios expuestos a los fines de establecer o no el derecho de apelación pertenece a la Asam-blea Legislativa, no a este Foro.

hH I — I hH
Con todo respeto, el análisis mayoritario que trans-forma resoluciones en sentencias es el típico non sequitur seguido en Bco. Santander P.R. v. Fajardo Farms Corp., 141 D.P.R. 237 (1996). Allí una resolución que denegó el relevo de una sentencia final y firme de tres (3) años, al amparo de la Regla 49.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, fue convertida en sentencia, simplemente porque se celebró una vista evidenciaría y el tribunal de instancia consignó su carencia de méritos con fundamentos fácticos y jurídicos. En nuestro disentir analizamos la con-fusión de equiparar esa vista con la que corresponde en su fondo en el pleito principal o en uno independiente, y hacer sentencias de resoluciones por éstas ser complejas y explicadas.
Hoy se repite el mismo error. La mayoría parte de la premisa de que se adjudicó entre partes una compleja con-troversia de custodia distinta, “y, por ende, constituye una nueva sentencia de la cual puede apelarse”. Opinión mayo-ritaria, pág. 129. Llega a esa conclusión, aun cuando *134acepta que el asunto puede plantearse en un pleito inde-pendiente, pero que “en la mayoría de los casos no es reco-mendable ... [pues] la economía procesal así lo sugiere”. Id.
Contrario a esa conclusión, la metamorfosis de resolu-ciones a sentencias no se traduce en una economía procesal. Implica una pesada carga para los Tribunales de Primera Instancia. A sus jueces les impone el deber de siempre ha-cer determinaciones de hecho y conclusiones de derecho típicas de una sentencia en cualquier incidente de alimen-tos o custodia irrespectivo de su sencillez o frivolidad. Peor aún, los obliga a evaluar toda solicitud de determinaciones de hecho o conclusiones de derecho adicionales —con la consabida interrupción del término jurisdiccional para re-visar, moción no disponible para las resoluciones— compli-cando así el quehacer judicial y demorando la pronta solu-ción a la cual aspiramos todos. A nivel de secretaría, genera trámites más costosos, formales y minuciosos: no es lo mismo notificar una resolución que realizar las formali-dades relativas al archivo en autos de una copia de la no-tificación de una sentencia.(1) Igual impacto procesal y en-carecimiento de costos representa para litigantes y abogados.
*135IV

Si variamos el proceso expedito de revisión judicial vía “certiorari” que el legislador escogió y lo convertimos en apelación, además de usurpar una facultad constitucional exclusiva de la Asamblea Legislativa, seremos responsables del sobrecargo explosivo al que estaríamos empujando al Tribunal de Circuito de Apelaciones, sobre cuyos hombros depositaríamos la pesada carga procesal que significa tal cambio.

La nueva norma mayoritaria aumentará sustancial-mente la presentación de apelaciones ante ese tribunal, generando trámites, gastos y atrasos innecesarios. La ex-periencia revela que el establecimiento del derecho de ape-lar propicia un incremento en su número y afecta los limi-tados recursos de personal judicial y secretarial disponibles, en perjuicio de las apelaciones civiles y pena-les reconocidas en la susodicha Ley de la Judicatura de Puerto Rico de 1994.

Significa el establecimiento judicial de numerosas ape-laciones inmeritorias que sobrecargarán el abultado calen-dario que tiene el Tribunal de Circuito de Apelaciones en detrimento de las labores de sus jueces.

Sabido es que las apelaciones, como cuestión de derecho, tienen el defecto de obligar a los tribunales apelativos a atender innumerables recursos frívolos. Pueblo v. Rosario, 80 D.P.R. 318, 326-328 (1958). Aun siendo inmeritorios, su perfeccionamiento requiere del Tribunal de Circuito de Apelaciones —muchas veces también la intervención de los Tribunales de Primera Instancia— unos trámites peculia-res que toman más tiempo. Tienen que ser evaluadas con una exposición narrativa de la prueba, alegatos y resueltas por sentencias.
No es lo mismo cuando se trata del certiorari. Éstos, por ser discrecionales, tienen la virtud de hacer viable una *136justa y pronta adjudicación. Distinto a las apelaciones, los jueces tienen disponible el mecanismo de orden para mos-trar causa, de comprobada utilidad y eficacia. Si carecen de méritos, pueden ser resueltos por el Tribunal de Circuito de Apelaciones mediante simples y breves resoluciones ex-plicativas de su negativa a intervenir, sin un trámite ulterior. Esas negativas a expedir —intrínsecamente de igual valor dispositivo-adjudicativo que las nuestras — , si bien para las partes perdidosas y sus abogados pueden ser injustas y enojosas, para los litigantes contrarios y sus re-presentantes legales es el punto final justo, rápido y econó-mico de todo un largo proceso.

Si algún asunto amerita una rápida, final y firme adju-dicación son las controversias sobre alimentos y custodia, que se caracterizan por la nota de imperiosa necesidad. Ello explica por qué el legislador nunca ha optado por re-conocerles el derecho de apelación en incidentes postsenten-cia, y sí el “certiorari”.

V
Todo juez y abogado de experiencia sabe —al extremo de que es materia susceptible de conocimiento judicial— que la mayoría de sentencias de divorcio que se dictan en los tribunales de instancia, con el correr de los años generan muchísimos incidentes de alimentos y de custodia para hi-jos menores.
Por eso es común, en el recinto del Tribunal de Primera Instancia, la frase o el comentario al efecto de que en las Salas de Relaciones de Familia, el trabajo comienza des-pués de la sentencia de divorcio. Ello obedece a que, luego de tal etapa, cada expediente habrá de producir numerosas resoluciones, durante el mucho tiempo en que la prole —compuesta de niños de corta edad, adolescentes, incluso mayores de edad que sean estudiantes bona fide hasta los veinticinco (25) años— no se emancipe.
*137No obstante la importancia de estos asuntos, muchos no suelen ser tan complejos como para justificar el trámite de apelación más formal, estructurado y, por ende, lento. Por ésta y otras razones, la Asamblea Legislativa ha mante-nido el mismo esquema de revisión a través del certiorari, aun cuando ha tratado de estabilizar y darle cierta perma-nencia a los dictámenes a nivel de instancia. A tal efecto, según indicamos antes, la Ley Orgánica de la Administra-ción para el Sustento de Menores dispuso que toda orden de pensión alimentaria sólo pueda revisarse, transcurridos tres (3) años de ser fijada o modificada, excepto si hay cam-bios significativos o imprevistos de las partes o si al adop-tarse se desconocía información pertinente que no fuera por culpa de la parte perjudicada.
Aun con la restricción que hemos llamado “cosa juzgada temporal”, el volumen es inmenso. Las tristes estadísticas de divorcios concedidos en los que hay hijos menores —li-mitados a los últimos cinco (5) años— nos da una idea del potencial explosivo de estas nuevas apelaciones obliga-torias.
[[Image here]]
*138Además, a modo de complemento, la tabla siguiente nos revela el número preciso de hijos menores implicados du-rante ese mismo período.
[[Image here]]

Lo anterior es una muestra parcial del universo de casos previos de divorcio e hijos menores involucrados. No toma en cuenta más de cien mil (100,000) divorcios concedidos en la década de los ochenta y los primeros años de la actual. No obstante, la sola activación de una fracción pequeña de esos casos y la proyección de su efecto multiplicador en vir-tud de la norma mayoritaria permiten razonablemente pre-decir un aumento dramático en las apelaciones, de propor-ciones catastróficas.

VI
El compromiso del sistema judicial es frente a la decena de miles, de progenitores y niños que anualmente piden y son merecedores de una pronta y eficaz atención. Si com-plicamos innecesariamente la revisión de los dictámenes *139de alimentos y custodias ante el Tribunal de Circuito de Apelaciones con apelaciones obligatorias, el limitado re-curso se agotará; en efecto, el trámite obligado para todos será en menoscabo de la sustancia de los recursos meritorios.
Constituye un grave desacierto transformar en apela-ción obligatoria lo que hasta ahora es y ha sido un “certio-rari” discrecional. Máxime cuando actualmente el proceso de Relaciones de Familia ante el Tribunal de Primera Ins-tancia está eficazmente controlado en salas especializadas, auxiliadas de examinadores expertos en pensiones alimen-tarias, guías estandarizadas, centros de mediación, etc. Este trámite sólo acarreará un déficit sustantivo y procesal ante el mismo universo del taller judicial; mayormente el Tribunal de Circuito de Apelaciones.

Finalmente, nos preocupa que el trastocar la distribu-ción de recursos de revisión apelativa hecha por la Asam-blea Legislativa en la Ley de la Judicatura de Puerto Rico de 1994, a corto plazo abra a la discusión pública la sufi-ciencia de los Jueces del Tribunal de Circuito de Apelacio-nes para atender estas nuevas apelaciones y si ello justifica un aumento en su composición numérica y en el presu-puesto funcional de los tribunales, sin excluir el Tribunal de Primera Instancia.

Con esa transmutación se abre innecesariamente una caja de Pandora, en momentos cuando comenzábamos a percibir una estabilidad en los recursos presentados en el Tribunal de Circuito de Apelaciones y un ejemplarizante índice de producción entre sus dedicados magistrados.
Revocaríamos.

 Al presente, salvo aquellos Tribunales Superiores que tienen en operación el sistema mecanizado, muchas resoluciones son usualmente notificadas del modo tra-dicional siguiente: se fotocopia directamente del expediente (autos) la hoja doblada que contiene la orden del juez en manuscrito —cuidando que aparezca el epígrafe del caso y el título de la moción— y seguidamente se le imprime al dorso un sello de goma de notificación, que es cumplimentado también a manuscrito, con la fecha de la notificación a los abogados, todo bajo la firma del secretario o subsecretario.
En contraste, con el sistema mecanizado, la orden es transcrita directamente en la computadora por la funcionaría y ésta imprime en el formulario Núm. OAT-750 la notificación necesaria, la cual incluye la dirección de los abogados que están en el expediente; este documento entonces se inserta en un sobre con ventanilla y así es depositado en el correo. El trámite de la sentencia es igual, pero requiere el formu-lario especial Núm. OAT-704, disponible solamente en este sistema mecanizado. Una de las ventajas del sistema mecanizado es que ha permitido prescindir del Libro de Radicaciones y del Libro de Registro de Sentencias.
El rápido proceso de abolición del Tribunal de Distrito para convertirlo en un solo Tribunal de Primera Instancia, visualizado en la Ley de la Judicatura de Puerto Rico de 1994, no ha permitido llevar el sistema mecanizado a los antiguos Tribunales de Distrito que ahora funcionan como Tribunal Superior. En éstos, el proceso de notificación de resoluciones y sentencias se rige todavía por el sistema tradicional primeramente descrito.